UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6316


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00057-GMG-RWT-16;
3:00-cr-00064-GMG-2)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se. Paul Thomas Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Paul Puzey appeals the district court’s order denying his motion to alter

or amend judgment, Fed. R. Civ. P. 59(e), in which he sought reconsideration of the

court’s prior order denying relief on Puzey’s Fed. R Civ. P. 60(d) (3) motion challenging

his underlying conviction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Puzey, Nos. 3:00-cr-00057-GMG-RWT-16; 3:00-cr-00064-GMG-2 (N.D.W. Va. Feb. 21,

2017). We deny Puzey’s motions for appointment of counsel and for bail or release

pending appeal; we grant Puzey’s motion to file a reply to the Government’s objection to

his motion for release. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2